UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-7536



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


RYAN NEWSOME,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Huntington. Robert J. Staker, Senior
District Judge. (CR-94-83, CA-96-766)


Submitted:   April 29, 1998                 Decided:   May 14, 1998


Before MURNAGHAN, NIEMEYER, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ryan Newsome, Appellant Pro Se. Stephanie Dawn Thacker, OFFICE OF
THE UNITED STATES ATTORNEY, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's orders denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1998),

and denying his motion for reconsideration. We have reviewed the

record and the district court's opinion accepting the recommenda-

tion of the magistrate judge and find no reversible error. Accord-
ingly, we deny Appellant's motions for a certificate of appeal-

ability, for a limited remand for the district court to issue a

certificate of appealability, and for a stay pending the district

court's issuance of a certificate of appealability. We dismiss the
appeal on the reasoning of the district court. United States v.
Newsome, Nos. CR-94-83; CA-96-766 (S.D.W. Va. July 21, 1997; Sept.

2, 1997). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2